Exhibit 10.2

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, dated as of the 1st
day of January, 2005, is between United National Insurance Company, a
Pennsylvania corporation with its principal offices in Bala Cynwyd, PA (the
“Company”) and Kevin L. Tate, an individual residing at 305 Crum Creek Lane,
Newtown Square, PA 19073 (the “Executive”).

WHEREAS, the Executive is presently employed as Senior Vice President and Chief
Financial Officer of the Company under the terms of an employment agreement,
executed on September 5, 2003 (the “Prior Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s continued employment as Senior Vice President and
Chief Financial Officer of the Company;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive and
the Executive accepts employment with the Company for the period commencing as
of January 1, 2005 (the “Effective Date”) and ending on December 31, 2008 (such
initial period, as extended below, shall be referred to as the “Employment
Term”). The term of this Agreement will automatically renew at the expiration of
the then current term for an additional one-year period unless, at least ninety
(90) days prior to the expiration date of the then current term, either party
shall give written notice of non-renewal to the other, in which event this
Agreement shall terminate at the end of the term then in effect. If the Company
elects not to renew this Agreement at the expiration of the initial period (the
“Non-Renewal Date”), and if at such time (i) there is no other event that would
otherwise constitute “Cause” for the termination of the Executive’s employment
hereunder, (ii) the Executive continues to comply with all his post-termination
obligations, and (iii) executes a general release in form satisfactory to the
Company, the Company shall continue to pay to the Executive his full Annual
Direct Salary from the Non-Renewal Date in equal monthly installments until the
earlier of (i) the Executive secures full time employment or (ii) six months
from the Non-Renewal Date. Following the Non-Renewal Date, the Executive shall
notify the Company in writing upon his commencement of any full time employment.

2. POSITION AND DUTIES. The Executive shall serve as the Senior Vice President
and Chief Financial Officer of the Company, reporting to the President and Chief
Executive Officer (“CEO”) of the Company and shall have such authority and
duties, consistent with such position, as may from time to time be specified by
the Board of Directors of the Company (the “Board”) or CEO. At the request of
the Board, the Executive shall also serve, without additional compensation, as
an officer or director of any Affiliates of the Company that are involved in the
business of insurance, underwriting, reinsurance or other matters related to the
business operation of the Company. For purposes hereof, an “Affiliate” means any
company that is controlled by, under common control with, or that controls the
Company.

3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business time,
energies and talents to the business of the Company and shall comply with each
of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of conduct applicable to all Company employees or
senior executives as adopted by the Board from time-to-time. The Executive first
shall obtain the consent of the Board in writing before engaging in any other
business or commercial activities, duties or pursuits. Notwithstanding the
foregoing, nothing shall preclude the Executive from (i) engaging in charitable
activities and community affairs, (ii) managing his personal investments and
affairs, and (iii) serving in a capacity as a certified arbitrator in disputes
related to reinsurance or insurance during the Executive’s personal time,
provided such activities do not, in the reasonable judgment of the Board,
interfere with the proper performance of his duties and responsibilities
hereunder.

4. COMPENSATION.

(a) ANNUAL DIRECT SALARY. During the term of this Agreement, as compensation for
services rendered to Company under this Agreement, the Executive shall be
entitled to receive from the Company an annual direct salary of not less than
$312,000 per year commencing January 1, 2005 (the “Annual Direct Salary”).
Executive’s Annual Direct Salary shall be payable in substantially equal
biweekly installments, prorated for any partial employment period. The Annual
Direct Salary shall be reviewed by the Board in January of each year this
Agreement is in effect and may be adjusted in the discretion of the Board after
taking into account the prevailing market value of the position and the then
current pay increase practice of the Company. In no event shall the Annual
Direct Salary be decreased without the express written consent of the Executive.

(b) ANNUAL BONUS. During the term of this Agreement, Executive may be eligible
for annual incentive awards under one or more programs adopted by the Board and
established for each of the Company’s fiscal years. Award opportunities and
other terms and conditions of these awards, if any, will be determined by the
Board based on the achievement of goals and objectives established for each of
the Company’s fiscal years, and shall not be paid until completion of the
Company’s financial statements relating to the performance period at issue and
satisfaction of any other conditions adopted as part of such programs. Nothing
herein shall prohibit the Company from modifying or amending any such incentive
awards plan from time to time, or from terminating any such plan.

(c) EQUITY INCENTIVE AWARDS. During the Employment Term, the Executive may be
eligible to receive option awards in United America Indemnity, Ltd. (“UAI”) as
determined by the Board of the Company in its sole discretion. In addition to
any exercise, vesting or other restrictions imposed on such option awards by the
Board in its discretion, all such option awards shall be subject to the
forfeiture provisions of Annex A attached hereto.

5. FRINGE BENEFITS, VACATION TIME, EXPENSES, AND

PERQUISITES.

(a) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to participate in or
receive benefits under all corporate employment benefit plans, including, but
not limited to, any pension plan, savings plan, medical or health-and-accident
plan or arrangement generally made available by the Company to its executives
and key management employees as a group, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.

(b) The Executive shall be entitled to the number of paid vacation days in each
calendar year determined by the Company from time to time for its senior
executive officers, but not less than four (4) weeks in any calendar year
(prorated in any calendar year during which the Executive is employed hereunder
for less than the entire such year in accordance with the number of days in such
calendar year during which he is so employed). The Executive shall also be
entitled to all paid holidays given by the Company to its senior executive
officers.

(c) During the term of his employment hereunder, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by him (in
accordance with the policies and procedures established by the Company from time
to time) in performing services hereunder, provided that the Executive properly
accounts, therefore, in accordance with Company policy.

(d) Except as otherwise specifically provided herein, nothing paid to the
Executive under any benefit plan or arrangement shall be deemed to be in lieu of
compensation to the Executive hereunder.

6. PROTECTION OF COMPANY INFORMATION. During the period of his employment, or at
any later time following the termination of his employment for any reason, the
Executive shall hold in a fiduciary capacity for the benefit of the Company and
its affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information, copyrights and patents, the identity of
Company and Affiliate employees, Company and Affiliate books, records, files,
financial information, business practices, policies and procedures, information
about all services and products of the Company and its Affiliates, names of
users or purchasers of the products or services of the Company or its
affiliates, methods of promotion and sale and all information which constitutes
trade secrets under the law of any state in which the Company or any of its
Affiliates does business. No information shall be treated as Confidential
Information if it is generally available public knowledge at the time of
disclosure or use by Executive, provided that information shall not be deemed to
be publicly available merely because it is embraced by general disclosures or
because individual features or combinations thereof are publicly available. The
Executive agrees that any breach of the restrictions set forth in this Section
will result in irreparable injury to the Company and/or its Affiliates for which
there is no adequate remedy at law and the Company and its Affiliates shall, in
addition to any other remedies available to them, be entitled to injunctive
relief and specific performance in order to enforce the provisions hereof.
Notwithstanding the foregoing provisions, if the Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, the Executive shall promptly notify the
Company, in writing, of any such requirement so that the Company or the
appropriate affiliate may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. The Executive
shall reasonably cooperate with the Company to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. All records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or its
affiliates, as applicable. The Executive shall execute and deliver the Company’s
standard “work for hire” agreement regarding ownership by the Company of all
rights in its confidential and business materials.

7. RESTRICTIVE COVENANTS.

(a) NON-COMPETITION AGREEMENT. The Executive acknowledges and agrees that the
insurance business and operations of the Company are national in scope, and that
the Company operates in multiple locations and business segments in the course
of conducting its business. In consideration of this Agreement, the Executive
covenants and agrees that during his employment with the Company, and for a
period of eighteen (18) months following the termination of such employment for
any reason, (but in the case of termination for Cause pursuant to
Section 8(c)(i), only after a determination by the Board of such substantial
failure to perform), the Executive shall not (i) engage, whether as owner,
manager, operator or otherwise, directly or indirectly, in any property and/or
casualty insurance company (or holding company which controls such company or
and affiliate of such property and/or casualty insurance company in such
business) that is based in the United States or does a substantial amount of its
business in the United States and that writes more than 15% of its written
premium by issuing commercial insurance policies for businesses through a
network of wholesale or managing general agents on a binding authority basis (or
any reinsurance business providing services to the foregoing); provided however
that the restrictions herein shall not prohibit or prevent the Executive from
acting as an owner, manager, operator or employee of any wholesale general
agent, (ii) use any information obtained in the course of the Executive’s
employment by the Company for the purpose of notifying individuals of the
Executive’s willingness to provide services after such termination in
competition with the Company or in breach of this Agreement, or (iii) otherwise
solicit for competitive purposes any person who is, or at any time during the
term of the Executive’s employment by the Company was, a customer of the
Company; provided that the Executive shall not be subject to the above
restrictions if the Company fails to pay severance benefits due to the
Executive, if any, pursuant to Section 9(b). Ownership of less than 5% of the
securities of any publicly traded company will not violate this Section 7(a). In
the event that this paragraph shall be determined by any court of competent
jurisdiction to be unenforceable in part by reason of its being too great a
period of time or covering too great a geographical area, it shall be in full
force and in effect as to that period of time or geographical area determined to
be reasonable by the court.

(b) RETURN OF MATERIALS. Upon termination of employment with the Company, the
Executive shall promptly deliver to the Company all correspondence, manuals,
letters, notes, notebooks, computer disks, software, reports and any other
document or tangible items containing or constituting Confidential Information
about the business of the Company and/or its Affiliates.

(c) NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the Executive’s
employment with the Company be terminated for any reason (whether such
termination occurs during, upon expiration of, or following the original or the
renewal term hereof), including, without limitation, as a result of his
discharge by the Company with or without Cause or Executive’s voluntary
resignation, for a period of eighteen (18) months following such termination the
Executive shall not: (i) contact, recruit, employ, entice, induce or solicit,
directly or indirectly, any employee, officer, director, agent, consultant or
independent contractor employed by or performing services for the Company or any
of its Affiliates to leave the employ of or terminate services to the Company or
such Affiliate, including, without limitation, working with the Executive, with
the entity with which the Executive has affiliated (as an employee, consultant,
officer, director, stockholder or otherwise), or with any other entity;
(ii) seek, either in his individual capacity or on behalf of any other entity,
whether directly or indirectly to solicit, communicate with or contact or
advise, or transact or otherwise engage in any insurance related business with
(x) any party who is or was a customer of the Company or any of its Affiliates
during Executive’s employment by the Company or at any time during the said
eighteen (18) month period, or (y) any party who was identified as a prospect of
the Company or any of its Affiliates during Executive’s employment by the
Company; or (iii) engage in or participate in any effort or act to induce any
customer (as defined in subsection 7(c)(ii)) of the Company or any of its
Affiliates to take any action which might be disadvantageous to the Company or
its Affiliates. The Executive agrees that any breach of the restrictions set
forth in Sections 6 and 7 will result in irreparable injury to the Company for
which it shall have no adequate remedy in law and the Company shall, in addition
to any other remedy available to it and in lieu of Section 15 hereof, be
entitled to injunctive relief and specific performance in order to enforce the
provisions hereof. In addition to its other remedies, the Company shall be
entitled to reimbursement from the Executive and/or the Executive’s employer of
costs incurred in securing a qualified replacement as a result of any breach by
the Executive of this Section. For purposes of this Agreement, “customer” shall
include, without limitation, any policyholder, managing general agent or
re-insurer with whom the Company or its affiliates has transacted business.

(d) In the event Executive breaches any of his covenants in this Section 7, the
Company and its Affiliates shall be released from their obligation to make
payments under Section 9 of this Agreement and (to the extent permitted by
applicable law) to provide benefits or make payments under all employee benefit
plans in which Executive participates, and the Company shall be entitled to
reimbursement from the Executive of severance payments made to the Executive by
the Company following termination of employment with the Company. In addition,
in the event of a violation by the Executive of his covenants in this Section 7,
he shall be subject to the forfeiture provisions of Annex A with respect to his
equity holdings in the Company.

(e) The Executive acknowledges and agrees that the terms of this Section 7:
(i) are reasonable in light of all of the circumstances; (ii) are sufficiently
limited to protect the legitimate interests of the Company and its subsidiaries;
(iii) impose no undue hardship on the Executive; and (iv) are not injurious to
the public. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of Section 7 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages.

8. TERMINATION.

(a) The Executive’s employment hereunder shall terminate upon his death,
retirement, or the expiration of this Agreement. Upon the Executive’s death, any
sums then due him shall be paid to the executor, administrator or other personal
representative of the Executive’s estate.

(b) If the Executive becomes disabled (as certified by a licensed physician
selected by the Company) and is unable to perform or complete his duties under
this Agreement for a period of 180 consecutive days or 180 days within any
twelve-month period, the Company shall have the option to terminate this
Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.

(c) The Company may terminate the Executive’s employment hereunder for Cause.
For the purposes of this agreement, the Company shall have “Cause” to terminate
the Executive’s employment hereunder upon (i) the Executive substantially
failing to perform his duties hereunder after notice from the Company and
failure to cure such violation within 10 days of said notice (to the extent the
Board reasonably determines such failure to perform is curable and subject to
notice) or violating any material Company policies, including, without
limitation, the Company’s corporate governance and ethics guidelines, conflicts
of interests policies and code of conduct applicable to all Company employees or
senior executives, (ii) the engaging by the Executive in any malfeasance, fraud,
dishonesty or gross misconduct adverse to the interests of the Company or its
affiliates, (iii) the material violation by the Executive of any of the
provisions of Sections 3, 6 or 7 hereof or other provisions of this Agreement
after notice from Company and a failure to cure such violation within 10 days of
said notice (including a “Forfeiture Event” as provided for in Annex A hereto),
(iv) a breach by the Executive of any representation or warranty contained
herein (including a “Forfeiture Event” as provided for in Annex A hereto),
(v) the Board’s determination that the Executive has exhibited incompetence or
gross negligence in the performance of his duties hereunder, (vi) receipt of a
final written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive
as Senior Vice President and Chief Financial Officer of the Company, or
(vii) the Executive being charged with a felony or other crime involving moral
turpitude.

(d) The Company may choose to terminate the Executive’s employment at any time
without Cause or reason.

9. PAYMENTS UPON TERMINATION.

(a) If the Executive’s employment shall be terminated because of death,
disability, or for Cause, the Company shall pay the Executive (or his executor,
administrator or other personal representative, as applicable) his full Annual
Direct Salary through the date of termination of employment at the rate in
effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award); provided that in
the event of a termination by the Company because of disability and other than
in the case of employment in any Competitive Business the Company shall pay to
the Executive, as full and complete liquidated damages hereunder, an amount
equal to the Executive’s then monthly Annual Direct Salary multiplied by six
(6) months, with such amount payable in equal monthly installments and provided
further that the foregoing amounts shall be reduced by any disability payments
for which the Executive may otherwise be entitled. No payments or benefits shall
be provided hereunder in connection with the Executive’s disability (i) unless
and until the Company has first received a signed general release from the
Executive (or the Executive’s guardian or legal representative) in a form
acceptable to the Company releasing the Company and Affiliates and any other
parties identified by the Company and Affiliates therein, and (ii) to the extent
that the Executive has breached any of his post-termination obligations
hereunder.



  (b)   (i) If the Executive’s employment is terminated by the Company without
Cause; or



  (ii)   If the Executive terminates his employment at any time following: (I) a
notice from the Company that its principal executive offices are being relocated
more than 90 miles from their current location or that the Executive’s principal
place of employment is transferred to an office location more than 90 miles from
his then current place of employment (unless in either case the effect of such
relocation results in the Executive’s principal place of employment being less
than forty (40) miles from his principal residence), and (II) the failure of the
Company to offer the Executive a reasonable relocation package to cover direct
out-of-pocket losses (if any) on the sale of the Executive’s primary residence,
and temporary living expenses and moving costs,

then the Company shall pay to the Executive, as full and complete liquidated
damages hereunder, an amount equal to the Executive’s then monthly Annual Direct
Salary multiplied by eighteen (18) months, with such amount payable in equal
monthly installments; provided that the amount and term of such payments is
subject to adjustment upon the Executive’s acceptance of an equity compensation
package to be determined. The Company shall also maintain in full force and
effect, for the continued benefit of the Executive for eighteen (18) months, any
medical or health-and-accident plan or arrangement of the Company in which the
Executive is a participant at the time of such termination of employment;
provided that the Executive shall remain responsible for continuing to pay his
share of the costs of such coverage; provided further that the Company shall not
be under any duty to maintain such coverage if the Executive becomes eligible
for coverage under any other employer’s insurance and the Executive shall give
the Company prompt notice of when such eligibility occurs. No payments or
benefits shall be provided hereunder (i) unless and until the Company has first
received a signed general release from the Executive in a form acceptable to the
Company releasing the Company and Affiliates and any other parties identified by
the Company and Affiliates therein, and (ii) to the extent that the Executive
has breached any of his post-termination obligations hereunder.

10. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
If to the Executive:
  Kevin L. Tate

 
  305 Crum Creek Lane
 
  Newtown Square, PA 19073

If to the Company:
  United National Insurance Company

 
  Three Bala Plaza East, Suite 300

 
  Bala Cynwyd, PA 19004

 
  Attn: General Counsel

With copy to:
  Fox Paine & Company, LLC

 
  950 Tower Lane, Suite 1150
 
  Foster City, CA 94404

 
  Attn: Troy Thacker


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11. SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by Executive. This Agreement is
assignable by the Company to a successor to or purchaser of the Company’s
business.

12. ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.

13. AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.

14. ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the parities concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration. Any such arbitration proceeding
shall take place in Philadelphia, Pennsylvania before a single arbitrator
(rather than a panel of arbitrators). The parties agree that the arbitrator
shall have no authority to award any punitive or exemplary damages and waive, to
the full extent permitted by law, any right to recover such damages in such
arbitration. Each party shall each bear their respective costs (including
attorneys’ fees, and there shall be no award of attorney’s fees) and shall split
the fee of the arbitrator. Judgment upon the final award rendered by such
arbitrator, after giving effect to the JAMS internal appeal process, may be
entered in any court having jurisdiction thereof. If JAMS is not in business or
is no longer providing arbitration services, then the American Arbitration
Association shall be substituted for JAMS for the purposes of the foregoing
provisions. Each party agrees that it shall maintain absolute confidentiality in
respect to any dispute between them.

15. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

16. ENTIRE AGREEMENT. This Agreement supersedes any and all prior agreements,
either oral or in writing, between the parties with respect to the employment of
the Executive by the Company, including the Prior Agreement, and this Agreement
contains all the covenants and agreements between the parties with respect to
the Executive’s employment.

17. ACKNOWLEDGEMENT. Executive acknowledges that he has carefully read and fully
understands this Agreement and that the Company has provided him sufficient time
to discuss such Agreement with an attorney.

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

      ATTEST:   United National Insurance Company
/s/ Richard S. March
  By: /s/ William F. Schmidt
 
   
 
   
 
  President and CEO
 
   
WITNESS:
 

 
   
/s/ Richard S. March
  /s/ Kevin L. Tate
 
   
 
   
 
  Kevin L. Tate

2

Annex A

Option and Equity Forfeiture

Forfeiture of Options and Restricted, Common and Preferred Stock and Gains
Realized upon Prior Option Exercises or Sale of Stock. Unless otherwise
determined by the Board of Directors of the Company, the options granted under
the Prior Agreement, together with any future option grants made to the
Executive on shares of UAI, and any restricted stock and common or preferred
stock of UAI, if any, held by the Executive and granted to Executive by the
Company as compensation for services performed or to be performed, shall be
subject to the following additional forfeiture conditions to which the
Executive, by accepting and/or having accepted such options or equity interests,
hereby agrees. In the event of (i) the Executive’s breach or failure to comply
with any of the terms or conditions of Section 6 or Section 7 of this Employment
Agreement or any breach of any of the representations and warranties set forth
therein (whether or not employed by the Company at such breach or failure to
comply) (a “Forfeiture Event”), and (ii) if the Executive is employed by the
Company at the time of a Forfeiture Event, his termination of employment by the
Company, all of the following will result:



  (i)   The unexercised portion of the options (both unvested and vested, if
any) will immediately be forfeited and canceled without payment upon the
occurrence of the Forfeiture Event;  



  (ii)   All equity, including restricted stock, common and/or preferred stock,
if any, held by the Executive will, upon the occurrence of the Forfeiture Event,
immediately be repurchased by the Company or its designee at the lower of fair
market value (as determined by the Board of the Company) or the Executive’s
original purchase price (in each case reduced to reflect any outstanding
liabilities of the Executive to the Company or its affiliates), with payment
taking the form of a five year note from the Company or its designee, accruing
interest at the lowest then applicable rate mandated by Federal law, with the
principal and interest due on the fifth anniversary of the date of purchase (or
such later date as may be necessary to permit the Company or its designee to
comply with any applicable borrowing covenants affecting its payment
obligations). The Executive promptly shall take all appropriate and necessary
action to facilitate the buy back of such equity, including the prompt delivery
to the Company (or its designee) of all stock certificates or other documents
that the Company may request; and



  (iii)   The Executive will be obligated to repay to the Company (or its
designee), in cash, within five (5) business days after demand is made,
therefore, by the Company (or its designee), the total amount of Award Gain (as
defined herein) realized by the Executive (I) upon each exercise of the Options
that occurred on or after (A) the date that is six (6) months prior to the
Forfeiture Event, if the Forfeiture Event occurred while the Executive was
employed by the Company or a subsidiary or affiliate, or (B) the date that is
six (6) months prior to the date that Executive’s employment by the Company or a
subsidiary or affiliate terminated, if the Forfeiture Event occurred after the
Executive ceased to be so employed, or (II) upon any sale, transfer or other
disposition of the Class A Common Shares of UAI. For purposes of this Annex A,
the term “Award Gain” shall mean (i) in respect of a given Options exercise, the
product of (X) the Fair Market Value per share of stock at the date of such
exercise (without regard to any subsequent change in the market price of such
share of stock) minus the exercise price times (Y) the number of shares as to
which the Options were exercised at that date, and (ii), in respect of any sale
of stock, the value of any cash or the Fair Market Value of stock or property
paid or payable to the Executive less any cash or the Fair Market Value of any
stock or property (other than stock or options which would have itself been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Executive to the Company (or its designee) as a condition or in connection with
the acquisition of such stock or amount otherwise included in subclause
(i) above.

3